Title: Account of a Conversation with John Lowrey, [22 February 1816]
From: Madison, James
To: 


                    
                        [22 February 1816]
                    
                    Colo. Lowry. “Father. I now have the pleasure to be in Your presence. I am directed by my National council to take you, Our Father—by the hand. This day was appointed by the Great Spirit for us to see One Another. It makes my heart as glad to enter your house as does when I enter my own house. When I left my Nation I expected to have seen You before now but this being the day chosen by the Great Spirit for us to meet.
                    His Excellency Jas. Madison. “I was apprised of your coming before You arrived at this place it always give me pleasure to receive my friends in my house, especially My red Brethren the Cherokees, who have fought by the side of their White Brethren & spilt their blood together. Our Red Brethren who believed in the lying prophets have been chastised by the will of the great Spirit and we hope they are now sensible of their wrong & will never again believe in the lying prophets, but if they should rise Again, We are able & ready to inflict the same chastisement on them Again with the help of our Red Brethren the Cherokees.
                    ☞From this paper I discover you wish to Know whether Our red Brethren who have lost their friends in the late war & on whom their support depended cannot be placed on the Same condition as Your White Brothers. This subject will be taken into Consideration and every thing that can be done will not be omitted. Those that have been crippled by wounds will be provided for with pensions as our White Brothers. The Spoliations committed on the property of our Red Brethren the Cherokees by my people, will be considered favourably to the Sufferers As much as what

is right. That it’s Self in some Measure will perhaps be of service to some of those who are suffering from the loss of their friends in the late war. You are instructed to make Arrangement for the erection of Iron works & establishment of Smith’s shops in Your Country. Those establishments would be expensive, & I think at present it would be best not to make the establishments, notwithstanding we wish to do to every thing for the promotion of Civilization. As for farming & Iron Utensils Your wants have been generally supplied by Colo. Meigs Your Agent, who will be authorized to continue to supply your wants in the same way. It is also mentioned in Your instructions that you probably could let your White Brethren of So. Carolina have a piece of land. It would be very pleasing to Your Father As I conceive that ps. of land is of very Little use to your Nation & that it would be of very great use to the State of So. Ca. If you are not too extravagant, I have no doubt but what the State of So. Carolina would make You a handsome compensation for it. It is probable that the subject will require a Consultation before you leave the City & brought in question again. Respecting the intruders on your lands, Measures have been adopted for their removal Already; before your Arrival in this place.
                    Colo. Jno Lowry. “Father. I am very thankful to you for Your talk with me.”
                